THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                    January 7, 2021



In the Court of Appeals of Georgia
 A20A1131. BEYOND MEAT, INC. v. DON LEE FARMS, A
     DIVISION OF GOODMAN FOOD PRODUCTS, et al.

      HODGES, Judge.

      Don Lee Farms, a Division of Goodman Food Products, sued Beyond Meat,

Inc., in California as a result of Beyond Meat’s termination of the parties’

manufacturing agreement. In furtherance of the California litigation, Don Lee served

a subpoena on non-party FPL Foods, LLC, in Georgia. The trial court denied Beyond

Meat’s motion for a protective order and/or to quash the FPL subpoena, and Beyond

Meat appeals, contending that the trial court erred by (1) adopting Don Lee’s

proposed order which made inappropriate findings of fact and conclusions of law that

were beyond the scope of the discovery dispute and which concern disputed legal

issues in the California litigation; and (2) denying the motion because the FPL
subpoena seeks irrelevant documents. For the reasons that follow, we vacate the trial

court’s order, and remand the case with direction.

      “The grant or denial of a motion for protective order generally lies within the

sound discretion of the trial court, and the exercise of that discretion is reviewed on

appeal for abuse.” (Citation omitted.) Alexander Properties Group v. Doe, 280 Ga.

306, 307 (1) (626 SE2d 497) (2006). When the trial court misapplies the law or

clearly errs in its findings of fact, however, the degree of deference owed to the trial

court diminishes. Id. at 308 (1). Moreover,

      ordinarily, findings of fact by trial courts sitting without a jury are
      binding on appeal. But, where findings of fact are clearly erroneous, or
      wholly unsupported by the evidence, they may be set aside. And if the
      court’s judgment is based upon a stated fact for which there is no
      evidence, it should be reversed.


(Citation and punctuation omitted.) In the Interest of V. G., 352 Ga. App. 404, 409 (8)

(a) (834 SE2d 901) (2019).

      Here, the record demonstrates that Beyond Meat offers plant-based meatless

products, including the Beyond Burger. Beyond Meat provides raw ingredients to a

co-manufacturer who then cooks, processes, and packages the product. In 2014,

Beyond Meat and Don Lee entered an exclusive supply agreement (the “Agreement”)

                                           2
for Don Lee to be a co-manufacturer of Beyond Meat’s products. Beyond Meat

alleges that it became concerned by health and safety issues after foreign objects were

found in food products and after a Salmonella contamination occurred at Don Lee’s

manufacturing facility. Beyond Meat terminated the Agreement, which resulted in

Don Lee suing Beyond Meat in California.

      As is relevant to this dispute, Don Lee brought claims for breach of contract

for the early termination of the Agreement, as well as misappropriation of trade

secrets. Don Lee alleges that it developed proprietary methods for processing Beyond

Meat’s products, which were improperly shared with its competitors after termination

of the Agreement. Don Lee also alleges that Beyond Meat’s stated reasons for

terminating the Agreement are pretextual, and that the real reason for the termination

was so Beyond Meat could enter more economically favorable arrangements with

Don Lee’s competitors. Beyond Meat countersued, which included a claim for breach

of contract concerning the purported failure to meet the health and safety standards

of the Agreement.

      Subsequent to the termination of the Agreement, Beyond Meet entered a

contract with Georgia-based company FPL, in which FPL serves as a co-

manufacturer. Don Lee served FPL with a subpoena seeking a broad and extensive

                                          3
range of documents. In the California litigation, Don Lee also served Beyond Meat

with a request for production of documents, which included some of the same

categories of documents requested from FPL in the subpoena. In Georgia, Beyond

Meat moved for a protective order and/or to quash the subpoena. In California,

Beyond Meat moved for a protective order raising many of the same arguments

asserted in the Georgia proceedings. The record does not contain an order by the

California court concerning the discovery dispute, and it appears the motion was not

decided by the time the trial court in Georgia ruled on the motion before it.

      Following a hearing, at which argument was heard but no evidence presented,

the trial court adopted a proposed order submitted by Don Lee which fully denied the

motion for protective order and/or to quash without individually addressing the

specific documents and categories of documents sought by the subpoena. Beyond

Meat appeals.

      1. Beyond Meat contends that the trial court erred in adopting verbatim the

order drafted by Don Lee. Because the order contains factual findings which are not

supported by the record, we agree.




                                          4
      This case illustrates the care which must be taken by the bench and the bar

when relying on counsel for the parties to draft orders on behalf of the trial court. The

Georgia Supreme Court has provided some instructive commentary:

      The trial court may request counsel (usually for the prevailing party) to
      prepare the findings and conclusions which, of course, the judge is at
      liberty to amend or change in any respect deemed proper. The purpose
      of findings of fact is threefold: as an aid in the trial judge’s process of
      adjudication; for purposes of res judicata and estoppel by judgment; and
      as an aid to the appellate court on review. It has been noted that when
      the trial court adopts verbatim the proposed findings and conclusions of
      the prevailing party the adequacy of the findings is more apt to be
      questioned, the losing party may forfeit his undeniable right to be
      assured that his position has been thoroughly considered, and the
      independence of the trial court’s thought process may be cast in doubt.


(Citations and punctuation omitted.) Outdoor Advertising Assn. of Georgia v. Dept.

of Transp., 186 Ga. App. 550 (1) (367 SE2d 827) (1988).

      Turning to the present order drafted by counsel for Don Lee, it contains

numerous findings which are unsupported by the evidence in the record before the

trial court. Throughout the order, the trial court refers to the processes purportedly

developed by Don Lee as “trade secrets.” Whether the processes at issue constitute

trade secrets under California law is in dispute in the California litigation. More


                                           5
importantly, the record contains no evidence to support a conclusion one way or the

other as to whether these processes constitute trade secrets under California law. See

Cal. Civ. Code § 3426.1 (d) (“‘Trade secret’ means information, including a formula,

pattern, compilation, program, device, method, technique, or process, that: (1)

Derives independent economic value, actual or potential, from not being generally

known to the public or to other persons who can obtain economic value from its

disclosure or use; and (2) Is the subject of efforts that are reasonable under the

circumstances to maintain its secrecy.”). Indeed, the limited record consists solely of

the subpoena, the motion for protective order, the briefings in support of and

opposition to the motion, a transcript of the argument of counsel at the motion

hearing, and the order denying Beyond Meat’s motion. Included as exhibits to the

briefs are a portion of the pleadings filed in California. None of these documents

contains any facts which would establish whether Don Lee’s processes meet the

elements of a trade secret, and as noted above, this question apparently remains

pending before the California court.

      The order also contains a factual finding that, through discovery in the

California litigation, Don Lee discovered that its processes were disclosed by Beyond

Meat to a different co-manufacturer named ProPortion Foods. While the record in this

                                          6
case demonstrates that Don Lee makes such a claim in the California litigation, it

certainly does not support the truth of the claim (nor does the record demonstrate the

falsity of the claim). The record is entirely silent on what information, if any, was

shared by Beyond Meat with ProPortion. Further, the order also states that the

California trial court denied ProPortion’s motion for summary judgment on Don

Lee’s misappropriation claim, but the trial record before us also contains no evidence

of this assertion.

      Although we review the trial court’s order solely for an abuse of discretion, a

trial court “abuse[s] its discretion when its ruling is unsupported by any evidence of

record or when that ruling misstates or misapplies the relevant law.” (Citation and

punctuation omitted.) Smith v. Northside Hosp., 347 Ga. App. 700, 703 (820 SE2d

758) (2018). Don Lee urges that any errors in the factual findings are harmless and

not a basis for reversal pursuant to OCGA § 9-11-61, which provides:

      [n]o error in either the admission or the exclusion of evidence and no
      error or defect in any ruling or order or in anything done or omitted by
      the court or by any of the parties is ground for granting a new trial or for
      setting aside a verdict or for vacating, modifying, or otherwise
      disturbing a judgment or order, unless refusal to take such action
      appears to the court inconsistent with substantial justice. The court at



                                           7
      every stage of the proceeding must disregard any error or defect in the
      proceeding which does not affect the substantial rights of the parties.


We cannot find these errors harmless, however. Indeed, one of the conclusions of law

made by the trial court in support of its finding that the evidence sought by the

subpoena was discoverable stated “documents regarding whether Don Lee Farms’

trade secrets have been disclosed to FPL Foods by Beyond Meat are direct evidence

of Beyond Meat’s unlawful conduct, and may lead to the discovery of additional

witnesses or parties to Don Lee Farm’s [sic] trade secret and misappropriation

claims.” (Emphasis supplied.) This legal conclusion that Beyond Meat acted

unlawfully relies on a supposed finding that Beyond Meat misappropriated processes

which constitute trade secrets – a conclusion unsupported by the limited record before

the trial court and this Court.

      Additionally, the trial court found, despite the lack of supporting record

evidence, that Beyond Meat disclosed Don Lee’s trade secrets with ProPortion and

that the California court denied summary judgment to ProPortion on Don Lee’s trade

secret misappropriation claims. Don Lee claims it is entitled to the discovery sought

here to investigate whether its trade secrets were shared with FPL, and we cannot say

that an unsupported finding that Beyond Meat shared trade secrets with a different co-

                                          8
manufacturer had no impact on the trial court’s ruling that the evidence was

discoverable.

      With this decision, we do not suggest whether the trial court should grant or

deny Beyond Meat’s motion. We must vacate the order, however, so that the trial

court may reconsider the motion based solely on the record before it.1

      2. In light of our holding in Division 1, we need not reach the remaining

enumeration of error.

      Judgment vacated and case remanded with direction. McFadden, C. J., and

Doyle, P. J., concur.

      1
         On remand, in light of a similar motion having been filed in California
concerning some of the same information sought in the FPL subpoena, the trial court
may wish to consider re-opening the record to ascertain the California court’s
resolution of the discovery dispute. If it chooses to do so, the trial court can then
decide whether to afford comity to the California court’s ruling so as to avoid
inconsistent results. See Clark v. Baker, 186 Ga. 65, 76 (196 SE 750) (1938) (“It is
axiomatic to say that no law has any effect of its own beyond the limits of the
sovereignty from which its authority is derived. When the courts of one state give
effect to the law of another state, they do so because of comity. The enforcement of
a foreign law and contracts dependent thereon for validity, within another jurisdiction
and by the courts of another nation, is not to be demanded as a matter of strict right.
It is permitted, if at all, only from the comity which exists between states and nations.
Every independent community must judge for itself how far this comity ought to
extend. The courts of this state may by comity enforce or refuse to enforce the laws
of a sister state, dependent upon whether such laws, or rights sought to be upheld
under them, contravene the settled policy of Georgia.”) (citation and punctuation
omitted).

                                           9
10